Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In instant claim 22, replace
“a casting slab is heated at 1000~1250 °C with a holding time of 0.5~3 h and a finishing rolling temperature is 800-900 °C, and then a hot-rolled sheet is coiled at 500~750 °C, and the hot-rolled coil is uncoiled and then subjected to pickling and cold rolling, wherein cold rolling reduction is 30~90%”
with
 “a casting slab is heated at 1000~1250 °C with a holding time of 0.5~3 h and a finishing rolling temperature of 800-900 °C to form a hot-rolled sheet, then the hot-rolled sheet is coiled at 500~750 °C to form a hot-rolled coil, and the hot-rolled coil is uncoiled and then subjected to pickling and cold rolling, wherein cold rolling reduction is 30~90%.”
Election/Restrictions
Claims 1-6, 8-16 and 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 12/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-6, 8-16 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-6, 8-16 and 18-20 are directed to a low-density hot dip galvanized steel as set forth in the instant claims.  The closest prior art of record is US 2014/0363697 to Kim et al as set forth in the office action mailed 08/05/2021.  Kim discloses a low-density hot dip galvanized steel with a composition overlapping that of the instant claims that is manufactured by a manufacturing method overlapping the parameters disclosed in the instant specification, namely manufacturing a steel strip, continuous annealing of the steel strip by heating to a soaking temperature of 750-900 °C and then holding 5 s or more (overlapping 750-950 °C and then holding 30-600 s), wherein a dew point of annealing atmosphere is -30 °C – 5 °C (overlapping -15 °C – 20 °C) and the atmosphere is a mixed gas of N2 and H2, wherein volume content of H2 is 1-20% (overlapping 0.5-20%) and hot dipping (Kim, para [0021, 0051-0068]).  As set forth in the remarks filed 10/03/2021, Kim differs from the instant claims at least in that Kim discloses forming a iron-plated layer prior to oxidation and reduction, which results in a continuous reduced iron layer which is distinct from the instantly claimed limitation of “wherein the 
Instant claims 21-25 are directed to a method of making an allowable product and are allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738